Exhibit 10.5

AMENDED AND RESTATED

SECURED PROMISSORY NOTE

 

$70,000,000.00

    


 

Santa Ana, California


December 31, 2010

  


  

This AMENDED AND RESTATED SECURED PROMISSORY NOTE amends and restates that
certain SECURED PROMISSORY NOTE dated as of June 1, 2010 made by Payor (as
defined below) in favor of Payee (as defined below).

FIRST AMERICAN FINANCIAL CORPORATION, a corporation organized and existing under
the laws of the State of Delaware (the “Payor”) hereby promises to pay to the
order of First American Title Insurance Company, a California corporation (the
“Payee”), in lawful money of the United States of America, by bank check or wire
transfer, at 1 First American Way, Santa Ana, CA 92707, the principal sum of
SEVENTY MILLION DOLLARS ($70,000,000.00), together with interest thereon at a
rate of three and twenty-nine hundredths percent (3.29%) per annum, payable on
December 31, 2011.

Upon the commencement of any bankruptcy, reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
proceeding or any jurisdiction relating to the Payor, the unpaid principal
amount hereof, together with any unpaid interest, shall become immediately due
and payable without presentment, demand, protest or notice of any kind in
connection with this Note.

This Note may be voluntarily repaid by the Payor prior to maturity, in whole or
in part, without premium or penalty. The Payor hereby waives presentment,
demand, protest or notice of any kind in connection with this Note.

This Note is delivered by Payor in satisfaction in the principal amount of this
Note of intercompany balances (whether characterized on the books and records of
Payor and Payee as advances or otherwise) owed by Payor to Payee. This Note is
secured by the security pledged by Payor to Payee under that certain Amended and
Restated Pledge Agreement dated December 31, 2008 between Payor and Payee, as
such agreement may be amended from time to time.

THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF CALIFORNIA.

 

FIRST AMERICAN FINANCIAL CORPORATION By:   /s/ Max O. Valdes  

Name: Max O. Valdes

 

Title: Chief Financial Officer